DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim(s) 15-17, 24-29 is/are objected to because of the following informalities:    
Claim 15, line 10, “the track” should be amended as “the single track”.
Claim 15, line 12, “the track” should be amended as “the single track”.
Claim 15, line 13, “the track” should be amended as “the single track”.
Claim 16, line 3, “the sensors” should be amended as “the optical sensors”.
Claim 17, line 2, “said track” should be amended as “said single track”.
Claim 24, line 1, “wherein In each discrete position” should be amended as “wherein in each discrete position”.
Claim 24, line 2, “the sensors” should be amended as “the optical sensors”.
Claim 25, line 3, “the plurality of sensors” should be amended as “the plurality of optical sensors”.
Claim 26, line 1, “the sensors” should be amended as “the optical sensors”.
Claim 27, line 1, “the plurality of sensors” should be amended as “the plurality of optical sensors”.
Claim 28, line 1, “the plurality of sensors” should be amended as “the plurality of optical sensors”.
Claim 29, line 1, “the plurality of sensors” should be amended as “the plurality of optical sensors”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim(s) 15-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the rotational position" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the outer surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the length" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the rotational position" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the phrase "the position" renders the claim indefinite because it is unclear whether this limitation is the same as or different from “the rotational position” recited in claim 15. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 19, the phrase "the position" renders the claim indefinite because it is unclear whether this limitation is the same as or different from “the rotational position” recited in claim 15. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 27, the phrase "a single track " renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a single track” recited in claim 15. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 28 recites the limitation "first and second track segments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "first and second track segments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 15-21, 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atterbury et al. (US 2007/0123829) in view of Friedli et al. (US 2006/0224123).
Regarding claim 15, Atterbury discloses 
A drug delivery device (420, fig. 12) comprising: 
a housing (444, fig. 13 and par. 0120); 
a cylindrical member (506, fig. 19 and par. 0134) rotatably supported within the housing (444); 
a plurality of optical sensors (502, fig. 19 and par. 0132. Examiner notes: see par. 0145 for optical sensing elements); 
wherein the outer surface of the cylindrical member (outer surface of 506, fig. 19) is provided with a single track (500, fig. 19 and par. 0132), the track forming an encoder (see par. 
wherein in each rotational position of the cylindrical member relative to the housing at least one different first track segment is capable of inducing a first response in at least one of the optical sensors, thereby enabling the rotational position of the cylindrical member relative to the housing to be determined (see par. 0137 for 500 with 24 distinct rotational positions).

Atterbury is silent about a sleeve which surrounds at least part of said cylindrical member and which rotates relative to the optical sensors in one operational mode of the device but not in another operational mode of the device; and an additional optical sensor for monitoring the rotational position of opaque markings provided on the sleeve in order to determine the mode of operation of the device.
Friedli teaches a sleeve (3, figs. 1-2) which surrounds at least part of said cylindrical member (see fig. 2 for 3 surround the cylindrical member) and which rotates relative to the optical sensors in one operational mode of the device (see par. 0049 for rotation of sleeve 3 when setting a dose) but not in another operational mode of the device (see par. 0049 for sleeve 3 at rest when moving axially during dose delivery); and an additional optical sensor (5/6/7) for monitoring the rotational position of opaque markings provided on the sleeve in order to determine the mode of operation of the device (see pars. 0049-0050).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included the sleeve and additional optical detectors to determin the operational mode as taught by Friedli in the device of Atterbury to determine a dosage setting value or administering value (par. 0050 of Friedli).
Regarding claim 16, Atterbury in view of Friedli,
Atterbury further discloses the device of claim 15, further comprising a processor (426, fig. 12) configured to determine the rotational position of the cylindrical member relative to the housing by analyzing signals output from each of the sensors which correspond with whether a first said response or a second said response is induced in a respective said sensor (see pars. 0137 and 0144). 
Regarding claim 17, Atterbury in view of Friedli,
Atterbury further discloses the device of claim 16, wherein the first and second track segments respectively comprise differently colored parts of said track (Examiner notes: the first track segment is the presence of electrically conductive material and the second track segment is the absence of electrically conductive material, par. 0136 and fig. 20).
Regarding claim 18, Atterbury in view of Friedli discloses the device of claim 17, as set forth above, except for wherein the processor is configured to determine which of said optical sensors are directed towards a first track segment and which of said optical sensors are directed towards a second track segment, thereby enabling the position of the cylindrical member relative to the housing to be determined.
However, Atterbury teaches “in alternate embodiments, different matrix data forms may be used with corresponding modifications to the sensor array. For example, if optical or magnetic sensing elements are to be employed  in sensor array 502, the matrix data may be markings or magnets, as appropriate” in par. 0145.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have performed the necessary modifications for the processor to determine the first and second track segments when using optical sensors vs. electrical sensors which Atterbury indicates are within the level of ordinary skill so as not to require undue experimentation and have a reasonable expectation of success.
Regarding claim 19, Atterbury in view of Friedli,

Regarding claim 20, Atterbury in view of Friedli,
Atterbury further discloses the device of claim 19, wherein the processor (426, fig. 12) is configured to determine a delivered drug dose by subtracting a remaining drug dose from the selected drug dose (see pars. 0015 and 0157).
Regarding claim 21, Atterbury in view of Friedli,
Atterbury further discloses the device of claim 15, wherein the cylindrical member (506, fig. 19) is supported within the housing (444, see fig. 13) and configured to be rotated (par. 0134) relative to the housing (444) and the sensors (502, fig. 19).
Regarding claim 27, Atterbury in view of Friedli,
Atterbury further discloses the device of claim 15, wherein the plurality of sensors (502, fig. 19) are arranged along a single track (500, fig. 19).
Regarding claim 28, Atterbury in view of Friedli,
Atterbury further discloses the device of claim 27, wherein the plurality of sensors (502, fig. 19) are configured to enable interaction with unique configurations of first and second track segments (pars. 0137, 0139, and 0144).
Regarding claim 29, Atterbury in view of Friedli,
Atterbury further discloses the device of claim 28, wherein the plurality of sensors (502, fig. 19) interact with unique configurations of first and second track segments whenever an increment of insulin is dialed or dispensed (pars. 0134-0137).

Claim(s) 22-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atterbury et al. (US 2007/0123829) in view of Friedli et al. (US 2006/0224123) in further view of Nielsen et al. (US 8,197,449).
Regarding claim 22, Atterbury in view of Friedli discloses the device of claim 15, as set forth above, except for wherein the cylindrical member is movable along a helical path between a plurality of discrete positions.
Atterbury only discloses the cylindrical member (506, fig. 19) movable along a path between a plurality of discrete positions (see par. 0137 describing 24 distinct rotation positions of 506).
However, Nielsen teaches a plurality of sensor (2, col. 6 lines 29-51 describing the sensor housing 2 fixed relative to the rotating member 6 which has the coded path in a helical shape) along a helical path (6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Atterbury’s sensor mount and matrix with Nielsen’s helical mount and helical path to provide a longer path length than the circumference allowing more space for encoding rotational positions (col. 2 lines 23-30, col. 6 lines 9-18 of Nielsen).
Regarding claim 23, Atterbury in view of Friedli,
Atterbury further discloses the device of claim 22, wherein each discrete position is being associated with a specific dose amount (see pars. 0135-0137).
Regarding claim 24, Atterbury in view of Friedli,
Atterbury further discloses the device of claim 22, wherein in each discrete position of the cylindrical member (see par. 0137 describing track 500 as identifying 24 distinct rotational positions) the sensors are respectively capable of having induced therein a first or second response by one said first or second track segment (see par. 0139).
Regarding claim 25, Atterbury in view of Friedli,
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 14 of U.S. Patent No. 10,653,847 (Steel et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.
 Regarding claim 15, see claim 14 of Steel.

Allowable Subject Matter
Claim(s) 26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783